Me. Justice HeRwandez,
after making the above statement of facts, delivered the opinion of the court.
According to- article 74 of the Law of Civil Procedure, in no case shall questions of competency in civil matters be raised by the court on its own motion; but the judge who considers himself incompetent in the matter may abstain from taking cognizance thereof, after consulting with the Department of Justice, admonishing the parties to submit their questions to the proper court.
The action instituted by the plaintiff notaries seeks to obtain a declaration of damages alleged to have been caused by enactments emanating from the legislative power, and this matter does not come within the jurisdiction of courts •of justice, whether of an ordinary or administrative character, for both emanate from the law, and there is no law which confers such jurisdiction upon said courts.
'If the appellant notaries believe that the laws enacted by the Legislative Assembly, relating to notarial practice, are deficient because rights alleged to have been acquired under -the protection of the legislation' previously in force are impaired thereby, and no provision has been made for the .appropriate indemnity, the judicial power is not ' the one *113called upon to study such, deficiency, but resort must be bad for the purpose to the same legislative power, which moves in a sphere entirely independent of the judicial power.
By section 31 of the Organic Act of April 12, 1900, the Congress of the United States reserves the power and', authority to annul all laws enacted by the Legislative Assembly of this Island, and the petitioners could have applied to-said Congress for the purpose of - securing, if proper, the-annulment of such laws as may he deemed by them prejudicial to their rights, and which have given rise to the-wrongs from which they now seek redress in the courts of justice.
The. ruling of April 7 of last year, whereby the District Court of San Juan declared that it was incompetent, by reason of the subject-matter, to take cognizance of the action in question, is affirmed. The record is ordered to he returned to aforesaid court, with the proper certificate.
Chief Justice Quiñones and Justices Figueras, Sulz-baeher and MacLeary concurred.